Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 19, 1976 and made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of the New York City Department of Social Services, which discontinued a grant of aid to dependent children. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination to discontinue relief payments was supported by substantial evidence. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.